973 So.2d 1252 (2008)
James Robert ISHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4920.
District Court of Appeal of Florida, Fourth District.
February 6, 2008.
James Robert Isham, Raiford, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Horner v. State, 617 So.2d 311 (Fla.1993) (holding that statute precluding a gap in probationary split sentence does not prohibit a separation between incarceration and probation as to each case of a multiple-case sentence, but merely bars a period of freedom between portions of an overall sentence); Jackson v. State, 615 So.2d 850 (Fla. 2d DCA 1993) (holding that jail term for second count of two-count conviction, to be served between jail term and probationary period for first count, was not impermissible gap in sentencing, but merely interrupted probationary term).
STONE, STEVENSON and HAZOURI, JJ., concur.